DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-20, 22-26, and 28, drawn to a compound, an electronic device comprising the compound, and an electronic equipment comprising the electronic device); Species (A) (X1 and X3 are N, and X2 and X4-X10 are each CR); and Species (B) (R1-R3: not required as X1-X3 is N, R2: B3) formula (XII), and R4-R10: B1)) in the reply filed on 12/22/2020 is acknowledged.  
The traversal is on the ground that Applicant recites that The Office has not provided any reason or examples to support any conclusion in regard to patentable distinction (see the second paragraph from the bottom of page 2 of the reply filed 12/22/2020). Applicant further recites that the Examiner has not provided any indication that the content of the claims in interpreted in light of the description was not considered in making the assertion of a lack of unity (see the second paragraph from the bottom of page 3 of the reply filed 12/22/2020).
These are not found persuasive because:
The groups of inventions (Groups I and II) listed in the previous Office Action do not relate to a single general inventive concept under PCT Rule 13.1 because, under 
The common technical feature in all groups is as follows: The compound of formula (I) as required in claim 1.
This feature cannot be considered as special technical feature under PCT Rule 13.2 because this feature is already known by Kim et al. (US 2017/0077416 A1, hereafter Kim).
Kim teaches the compound of formula (I) as required in claim 1 (see the structure of A-61 in [065]). As outlined below, Kim anticipates the claims directed toward a compound. The claims have indeed been interpreted in light of the specification, and as shown below, the claim limitations are met by Kim. Applicant has failed to point to a claim limitation that is not met by Kim. Further, while Applicant asserts that there is a special technical feature when the invention is considered as a whole, Applicant has failed to identify the shared special technical feature that makes a contribution over the prior art. Kim anticipates all of the claim limitations of the current claims directed toward a compound. Therefore, it is unclear what is the alleged special technical feature referred to by Applicant.
Accordingly, there is no special technical feature linking the Groups of inventions that provides a contribution over the prior art. Therefore, restriction is appropriate.
The traversal is also on the ground that Applicant recites that restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be serious burden placed on the examiner if restriction is not required (see the second paragraph of page 3 of the reply filed 12/22/2020). Applicant further recites 
These are not found persuasive because:
The species groups B1 through B10 with combination of the selection of X1 through X10 as defined in (A) are distinct because they have different atomic composition and molecular structure.
Furthermore, the search burden is not a requirement to apply a restriction/election requirement for the US national phase application filed under 35 U.S.C. 371. 
As outlined above, the requirements of finding a lack of unity of invention have been met. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 8-9, 16, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 10-15, 17, 19-20, 22-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “-(L1)o-(L2)p-(L3)q-(L4)r-R14, … L1, L2, L3, and L4 are … a C6-C40 aryl group, … C1-C24 heteroaryl group, …”
It appears that each of L1 through L4 may be a divalent group; however, a C6-C40 aryl group and C1-C24 heteroaryl group are each a monovalent group. 
It is unclear how a monovalent group can creates two bonds with two neighboring atoms, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets that each of L1, L2, L3, and L4 for the structure -(L1)o-(L2)p-(L3)q-(L4)r-R14 can be divalent groups. 
It is noted that the formula of -(L1)o-(L2)p-(L3)q-(L4)r-R14 are recited multiple locations throughout all the claims.
Regarding claims 2, 4-7, 10-15, 17, 19-20, 22-26, and 28, claims 2, 4-7, 10-15, 17, 19-20, 22-26, and 28 are rejected due to the dependency from claim 1.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “The compound according to claim 1, wherein R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10 are independently …” 
It is unclear whether R1 through R10 are required to be present or optionally present, rendering this claim indefinite.
For example, Applicant elected Species Group (B), wherein X1, X3 are N in the Applicant’s response filed on 12/22/2020. However, Applicant further states that the elected species are encompassed by claim 5. Therefore, it appears that Applicant means that R1 through R10 are not required to be present in claim 5.
For the purpose of prosecution, the Examiner interprets the claim limitation as “The compound according to claim 1, wherein R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10, if present are independently …”

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant recites “The compound according to claim 7, wherein R1, R3, R4, R5, R6, R7, R8, R9, and R10 are H and …” 
It is unclear whether R1 and R3 are required to be present or optionally present, rendering this claim indefinite.
For example, Applicant elected Species Group (B), wherein X1, X3 are N in the Applicant’s response filed on 12/22/2020. However, Applicant further states that the 
For the purpose of prosecution, the Examiner interprets the claim limitation as “The compound according to claim 7, wherein R1, R3, R4, R5, R6, R7, R8, R9, and R10, if present are H and …”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-15, 17, 19-20, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0077416 A1, hereafter Kim).
Regarding claim 1, Kim discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image1.png
    169
    539
    media_image1.png
    Greyscale

Wherein X1 to X10 can be N, C or CRa; Z can be N-L4-Rb, O, or S; L1 to L4 can be a single bond; a substituted or unsubstituted C6 to C30 arylene group or a substituted or unsubstituted C3 to C30 heterocyclic group; R1 to R3 and Ra to Rf can be hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C6 to C30 aryl group, or a substituted or unsubstituted C3 to C30 heterocyclic group, a substituted or unsubstituted C6 to C30 arylamine group ([040]-[045]).
Kim exemplifies Compounds A-69 and A-53 of the subspecies of Chemical Formula 1 ([065]).

    PNG
    media_image2.png
    319
    704
    media_image2.png
    Greyscale

Kim discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer 2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim teaches that the compound of the invention can be used as a host material of the emitting layer (“emission layer” in [070]).
Kim teaches that the organic electroluminescent device of the invention can be used to make an electronic equipment (“organic light emitting diode (OLED) display” in [083]).
The Compound A-69 of Kim has identical structure as Applicant’s formula (I), wherein X1 and X3 are each N; X2 is CR2; X4 is CR4; X5 is CR5; X6 is CR6; X7 is CR7; X8 is CR8; X9 is CR9; X10 is CR10; Y is NR11; R11 is E; E is a C6-C60 aryl group which is unsubstituted (phenyl); R2 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; R4-R10 are each H; o is 0; p, q, r are each 1; L2 and L3 are each C1-C24 heteroaryl group which is unsubstituted (carbazole); L4 is a C6-C40 aryl group which is unsubstituted (phenyl); and R14 is H, meeting all the limitations of claim 1.
The Compound A-53 of Kim has identical structure as Applicant’s formula (I), wherein X1 and X3 are each N; X2 is CR2; X4 is CR4; X5 is CR5; X6 is CR6; X7 is CR7; X8 is CR8; X9 is CR9; X10 is CR10; Y is NR11; R11 is E; E is a C6-C60 aryl group which is unsubstituted (phenyl); R2 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; R4-R10 are each H; o, p are each 0; q, r are each 1; L3 is a C6-C40 aryl group which is unsubstituted (phenyl); L4 is a C1-C24 heteroaryl group which is unsubstituted (carbazole); and R14 is H, meeting all the limitations of claim 1.
Regarding claim 2
The compound A-69 of Kim, wherein X1 and X3 are N.
Regarding claim 4, the compound A-69 of Kim reads on all the features of claim 1, as outlined above.
The compound A-69 of Kim, wherein X2 is CR2; X4 is CR4; X5 is CR5; X6 is CR6; X7 is CR7; X8 is CR8; X9 is CR9; X10 is CR10.
Regarding claim 5, the compound A-69 of Kim reads on all the features of claim 1, as outlined above.
The compound A-69 of Kim, wherein R2 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; R4-R10 are each H; o is 0; p, q, r are each 1; L2 and L3 are each C1-C24 heteroaryl group which is unsubstituted (carbazole); L4 is a C6-C40 aryl group which is unsubstituted (phenyl); R14 is H; and R1 and R3 are not present.
Regarding claim 6, the compound A-53 of Kim reads on all the features of claim 1, as outlined above.
The compound A-53 of Kim, wherein R2 is a C6-C40 aryl group (phenyl) which is substituted by a C1-C24 N-comprising heteroaryl group (carbazole) which is unsubstituted; R4-R10 are each H; and R1 and R3 are not present.
Regarding claim 7, the compound A-69 of Kim reads on all the features of claim 1, as outlined above.
The compound A-69 of Kim, wherein R1 and R3 are not present; R4-R10 are each H; R2 is a N-heteroaryl group according to general formula (XII); n is 1; m is 0; R26 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; o, p are each 0; q, r are each 1; L3 is each C1-C24 heteroaryl group which is unsubstituted (carbazole); L4 is a C6-C40 aryl group which is unsubstituted (phenyl); and R14
The compound A-53 of Kim reads on all the features of claim 1, as outlined above.
The compound A-53 of Kim, wherein R1 and R3 are not present; R4-R10 are each H; R2 is a N-heteroaryl group according to general formula (XII); n is o; m is 1; M is a C6-C40 arylene group which is unsubstituted (phenylene), meeting all the limitations of claim 7.
Regarding claim 10, the compound A-53 of Kim reads on all the features of claim 7, as outlined above.
The compound A-53 of Kim, wherein m is 1; M is a C6-C40 arylene group which is unsubstituted (phenylene).
Regarding claim 11, the compound A-53 of Kim reads on all the features of claim 7, as outlined above.
The compound A-53 of Kim, wherein R1 and R3 are not present; R4-R10 are H; and R2 is an N-heteroaryl group according to general formula (XII).
Regarding claim 12, the compound A-53 of Kim reads on all the features of claim 1, as outlined above.
The compound A-53 of Kim, wherein R11 is phenyl.
Regarding claim 13, the compound A-69 of Kim reads on all the features of claim 7, as outlined above.
The compound A-69 of Kim, wherein R26 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; o, p, q are each 0; r are each 1; L4 is each C1-C24 heteroaryl group which is unsubstituted (carbazole); and R14 is a C6-C40 aryl group which is unsubstituted (phenyl); n is 1; one of 1, L2, L3, L4 represents carbazole group (L4); and R14 represents an aromatic ring system (phenyl).
Regarding claim 14, the compound A-69 of Kim reads on all the features of claim 1, as outlined above.
The compound A-69 of Kim, wherein R2 is -(L1)o-(L2)p-(L3)q-(L4)r-R14, and at least one selected from L1, L2, L3, L4, R14 represent heterocyclic group having C1-C24 carbon atoms (L2 and L3 are each carbazole).
Regarding claim 15, the compound A-69 of Kim reads on all the features of claim 1, as outlined above.
The compound A-69 of Kim, wherein R1 and R3 are not present; R4-R10 are each H; R2 is formula (XXI); A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; B4 is CR69; Y1 is NR70; R62-R63 and R65-R69 are each H; R64 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; o, p, q are each 0; r are each 1; L4 is each C1-C24 heteroaryl group which is unsubstituted (carbazole); and R14 is a C6-C40 aryl group which is unsubstituted (phenyl); and R70 is a direct bond.
Regarding claim 17, the compound A-69 of Kim reads on all the features of claim 15, as outlined above.
The compound A-69 of Kim, wherein Y1 is NR70; and R70 is a direct bond.
Regarding claim 19, the compound A-69 of Kim reads on all the features of claim 15, as outlined above.
The compound A-69 of Kim, wherein the substituent according to general formula (XXI) is connected to the compound according to general formula (I) via R70, wherein R70
Regarding claim 20, the compound A-69 of Kim reads on all the features of claim 7, as outlined above.
The compound A-69 of Kim, wherein the N-heteroaryl group according to formula (XII) corresponds to a group according to general formula (XX), wherein n is 0; v is 0; R60 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; o, p, q, r are each 0; and R14 is a C6-C40 aryl group which is unsubstituted (phenyl).
Regarding claim 28, the compound A-69 of Kim reads on all the features of claim 1, as outlined above.
A material for an organic electroluminescence device comprising at least one compound (compound A-69 of Kim, [065], [068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1), as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment).
Regarding claim 22-24, 26, and 28, the compound A-69 of Kim reads on all the features of claim 1, as outlined above.
Kim discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (Compound A-105 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim does not exemplify an organic electroluminescence device comprising the compound A-69 of Kim.
However, Kim does teach that the compound of the invention can be used as a host material of the emitting layer (“emission layer” in [070]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have the organic electroluminescence device of Kim by substituting the host material with the compound A-69 of Kim, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the host material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant device comprises an anode (ITO), a hole transport layer (NPB), an emitting layer (compound A-69 of Kim as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
The organic electroluminescence device of Kim is equated with an electronic device, meeting all the limitations of claim 22.
The electronic device (“organic electroluminescence device”) of Kim, wherein the hole transport layer, the emitting layer, and the electron transport layer are organic layers, meeting all the limitations of claim 23.
The electronic device (“organic electroluminescence device”) of Kim, wherein the emitting layer comprises a phosphorescent material ((piq)2Ir(acac), see the structure claim 24.

    PNG
    media_image3.png
    184
    452
    media_image3.png
    Greyscale

The electronic device (“organic electroluminescence device”) of Kim, wherein the emitting layer comprising at least one compound of general formula (I) of claim 1 (compound of A-69 of Kim), meeting all the limitations of claim 26.
The electronic device (“organic electroluminescence device”) of Kim, wherein the emitting layer is a material for an organic electroluminescence device comprising at least one compound according to claim 1 (compound of A-69 of Kim), meeting all the limitations of claim 28.
Regarding claim 25, Applicant claims an electronic equipment. 
An equipment is defined by “a set of articles or physical resources serving to equip a person or thing” according to the Merriam-Webster dictionary.
The electronic device (“organic electroluminescence device”) of Kim is an electronic equipment, because 1) the device is operated by electrons and 2) the device comprises a set of articles (organic compounds and electrodes) serving to equip a thing (“organic light emitting diode (OLED) display” in [083])
Therefore, the electronic device (“organic electroluminescence device”) of Kim is an electronic equipment, meeting all the limitations of claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/SEOKMIN JEON/Examiner, Art Unit 1786